Exhibit 10.3

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

Messrs.

Unicredit S.p.A.

Via Alessandro Specchi 16

Rome

Bridgeview, 21 July 2014

Dear Sirs,

we have received your proposal to execute a debt assignment agreement, which we
copy herein below:

- - - o 0 o - - -

“DEBTS ASSIGNMENT AGREEMENT

BETWEEN

Unicredit S.p.A., with registered office in Rome, Via Alessandro Specchi 16,
registered with the Register of Enterprises of Rome, Taxpayer’s Code and VAT
No. 00348170101, duly represented by Giuseppe Izzo duly empowered (“UC”):

AND

Manitex International Inc., a company established under the laws of Illinois
(USA), with registered office in 9725 Industrial Drive, Bridgeview, Illinois
(USA), duly represented by Andrew Rooke, president and chief operating officer
authorized by the board of directors with resolution on 10 July 2014 (“Manitex”)

WHEREAS

 

(A) Pursuant to a loan agreement entered into on 30 January 2009 between, inter
alios, UC and PM Group S.p.A. (“PM”), UC has granted and advanced to PM a loan
for a maximum amount of Euro 76.500.000,00, secured by a mortgage and three
pledges over shares of PM, Pilosio S.p.A. and Oil & Steel S.p.A. (as
subsequently amended, even by the Debt Restructuring Agreement (as defined
below)) (the “Loan Agreement”).

 

1



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

(B) On 10 June 2014 the board of directors of PM resolved to call in the
extraordinary shareholders meeting of PM on 30 June 2014 in first call and
30 July 2014 in second call (hereinafter the “PM’s Extraordinary Shareholders’
Meeting”) to resolve on the following actions (hereinafter collectively the
“Capital Increases”):

 

  (i) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to Euro 26,572,684.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses,—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by the current shareholders and
paid-in in cash and/or by way of set-off of due claims of the shareholders
against PM (hereinafter the “Shareholders Capital Increase”); or, alternatively

 

  (ii) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to 26,572,648.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by Manitex and paid–in in cash
and/or by way of set-off of due claims of Manitex against PM (hereinafter the
“Manitex Capital Increase”).

 

(C) On 10 June 2014 the board of directors of O&S (as defined below) resolved to
call in the extraordinary shareholders meeting of O&S (as defined below)
(hereinafter the “O&S Extraordinary Shareholders’ Meeting”) to resolve on a
capital increase, divided into two tranches, one for Euro 1,000,000.00 (one
million/00) with share premium of 2,500,996.00 (Two million five hundred
thousand nine hundred ninety six/00) – conditional upon full subscription
thereof (inscindibile)—and the second one, that can be subscribed also
partially, for Euro 600,000.00 (six hundred thousand/00) in any case with a
non-repayable contribution equal to 6,197,686.00 (Six million one hundred ninety
seven thousand six hundred eighty six/00) to cover losses, to be paid-in in cash
or by way of set-off of due claims of PM against O&S (hereinafter the “O&S
Capital Increase”).

 

2



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

(D) On the date hereof, PM entered into with its banks a debt restructuring
agreement (Accordo di Ristrutturazione) pursuant to Article 182-bis of the
Italian Bankruptcy Law (as defined below) (the “Debt Restructuring Agreement”).
The Debt Restructuring Agreement provides, inter alia, that UC will assign
without recourse to Manitex overdue debts under the Loan Agreement equal to Euro
10,000,000.00 (ten million/00) arising from the Loan Agreement (the “UC Debts”)
against the payment of a price equal to Euro 1,500,000.00 (one million five
hundred thousand/00).

 

(E) On the date hereof, Manitex entered into an investment agreement with the
majority shareholder of PM (the “Investment Agreement”) in respect of the
subscription by Manitex for the Manitex Capital Increase.

 

(F) On the date hereof, PM entered into with Polo Holdings S.à r.l. (“Polo
Holdings”, a company 100% held by Columna Holdings Limited) a share purchase
agreement (the “Pilosio Transfer Agreement”) in connection with the transfer of
100% of the equity interest in Pilosio (as defined below) and Polo Holdings paid
Euro 1,000,000.00 (one million) into an escrow account.

 

(G) UC and Manitex intend hereby to assign the UC Debts to Manitex on the terms
and conditions set out in this Agreement.

Now, therefore, it is agreed as follows.

 

1. DEFINITIONS and CONSTRUCTION

Recitals: The recitals of this Agreement are an integral and essential part
thereof, with the value and force of covenants between the Parties.

Headings: The headings of the clauses and sub-clauses of this Agreement are for
ease of reference only and shall not affect the interpretation of this
Agreement.

Recitals and Clauses: Any reference in this Agreement to a “Recital” or a
“Clause” shall be a reference to a recital or a clause of this Agreement, unless
the contrary is indicated.

 

3



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

Laws, Regulations, Contracts and Documents: Any reference in this Agreement to a
law, a regulation, a contract or a document shall be a reference to such law,
regulation, contract or document as amended from time to time (and including
after the date of this Agreement), unless the contrary is expressly indicated or
anyway required by the context.

Definitions: In this Agreement, the following capitalised terms shall have the
following meanings:

“Affiliate” means—with respect to any person an individual—corporation,
partnership, firm, association, unincorporated organization or other entity
directly or indirectly controlling, controlled by or under common control with
such person.

“Agreement” means this debt assignment and share transfer agreement.

“Capital Increases” has the meaning ascribed thereto in Recital B.

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Debt Restructuring Agreement” has the meaning ascribed thereto in Recital D.

“Effective Date” means the date on which all the conditions precedent set forth
in Clause 5 have occurred or have been waived pursuant to Clause 5.2.

“Encumbrance” means any lien, pledge, charge, encumbrance or other security
interest (or an agreement or commitment to create any of them), legal proceeding
(such as seizure), easement, license, claim, other rights in-rem, including
option rights, pre-emption rights, rights of first refusal or veto rights,
restriction on title, rights under forward or preliminary sales, transfer or
exercise of any other attribute of ownership or other restriction or limitation
of any kind whatsoever.

“Investment Agreement” has the meaning ascribed thereto in Recital E.

 

4



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Italian Bankruptcy Law” or “IBR” means the Italian bankruptcy law set out by
Regio Decreto 16 marzo 1942, n. 267 as subsequently amended.

“Manitex Capital Increase” has the meaning ascribed thereto in Recital B.

“O&S” means Oil&Steel s.p.a. with registered office at 22 Via Verdi, San Ceario
sul Panaro (MO), a company 100% owned by PM.

“O&S Capital Increase” has the meaning ascribed thereto in Recital C.

“O&S Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital C.

“Pilosio” means Pilosio S.p.A. with registered office at Via Fermi 45,
Tavagnacco (UD).

“Pilosio Transfer Agreement” has the meaning ascribed thereto in Recital F.

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital B.

“Shareholders Capital Increase” has the meaning ascribed thereto in Recital B.

“Signing Date” means the date on which this Agreement has been subscribed by all
the Parties.

“UC Debts” has the meaning ascribed thereto in Recital D.

 

2. ASSIGNMENT

 

2.1 Subject to the conditions precedent set out in Clause 5 below and to the
payment of the price provided for by Clause 2.5, UC hereby assigns to Manitex,
which purchases, with effect as of the Effective Date, the UC Debts.

 

2.2 Manitex undertakes to communicate to PM, Polo Holdings S.à.r.l. and to the
Agent (as defined in the Debt Restructuring Agreement) that the assignment of
the UC Debts has been perfected within the day following to the day on which
such assignment has been actually perfected.

 

5



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

2.3 The UC Debts are assigned as unsecured monetary claims and, for the sake of
clarity, all the relevant guaranties (mortgage and pledges) shall not be
transferred to Manitex.

 

2.4 The transfer of the UC Debts is made pro soluto (without recourse), it being
understood that UC does not give any representation and warranty on the solvency
or the performance by PM or of its guarantors for any title of its payment
obligations.

 

2.5 The price of the UC Debts is agreed in an overall amount of Euro
1,500,000.00 (one million five hundred thousand/00) (the “Price”).

 

2.6 The Price shall be paid by Manitex to UC in one installment on the Effective
Date.

 

2.7 Manitex shall have the right to designate a person to become a party to this
Agreement provided that such designation is made in compliance with the
following provisions:

(a) such designation will be made in writing and sent together with the written
acceptance of the person so designated by the Effective Date;

(b) such person will be an Affiliate of Manitex incorporated in Europe or the
United Kingdom;

(c) Manitex will be jointly liable with the designated person without any
condition of prior enforcement against the designated person (senza beneficio
dell’escussione del terzo) for the correct execution of the transactions
contemplated in this Agreement and such joint liability will be confirmed in the
notice under paragraph (a) above.

 

3. REPRESENTATIONS AND WARRANTIES OF UC

 

3.1 UC hereby makes the following representations and warranties to Manitex,
each of which shall be true and correct also on the Effective Date:

 

  3.1.1 UC is a bank duly incorporated, validly existing and in good standing
under the laws of Italy;

 

  3.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of UC to authorize UC to enter into and to carry out this Agreement have
been duly and properly taken, and this Agreement has been duly executed and
delivered by UC and constitutes the valid and binding obligation of UC
enforceable against UC in accordance with its terms;

 

6



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  3.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of UC under Italian law in
connection with the execution and performance of this Agreement;

 

  3.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of UC or the Loan Agreement;

 

  3.1.5 UC is the exclusive owner of the UC Debts that are clear and free from
any Encumbrance and UC has the full right, power and authority to sell, assign,
transfer and deliver the UC Debts in accordance with the terms of this
Agreement, also due to the consent, given by the Company and by BPER pursuant to
the Debt Restructuring Agreement, to the assignment hereof;

 

  3.1.6 on the Effective Date, the UC Debts will be freely transferable under
the Loan Agreement, also due to the consent, given by the Company and by BPER
pursuant to the Debt Restructuring Agreement and to the assignment hereof;

 

  3.1.7 the UC Debts are valid and existing pursuant to article 1266 of the
Civil Code and, pursuant to Paragraph 5.1.2 of the Debt Restructuring Agreement
will be due and payable on the Effective Date, including without limitation the
UC Debts which are not yet due and payable on the date hereof;

 

  3.1.8 the principal amount of the UC Debts on the date hereof is and will be
on the Effective Date equal to Euro 10,000,000.00 (ten million/00);

 

7



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  3.1.9 the Loan Agreement is valid and enforceable and neither the UC Debts nor
the Loan Agreement are subject to any objection, action or claim of whatever
nature by PM and/or any dispute, legal proceedings, arbitration or legal action
pending, imminent or threatened by PM or any third party;

 

  3.1.10 UC has correctly, completely and diligently kept and shall correctly,
completely and diligently keep until the Effective Date the books, records, data
and documents regarding the UC Debts in compliance with all requirements of
applicable Italian laws and regulations;

 

  3.1.11 the transactions described in this Agreement do not violate any
applicable Italian laws;

 

  3.1.12 UC has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from Manitex or any of its
Affiliates.

 

3.2 UC shall indemnify and hold Manitex harmless in respect of all losses or
damages incurred or suffered by Manitex as a result of any representations and
warranties not being true and correct and/or the breach by UC of any covenants
and/or obligations contained in this Agreement.

 

4. REPRESENTATIONS AND WARRANTIES AND OTHER UNDERTAKINGS REGARDING THE MANITEX
SHARES

 

4.1 Manitex hereby makes the following representations and warranties to UC,
each of which shall be true and correct also on the Effective Date:

 

  4.1.1 Manitex is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

  4.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of Manitex to authorize Manitex to enter into and to carry out this
Agreement have been duly and properly taken, and this Agreement has been duly
executed and delivered by Manitex and constitutes the valid and binding
obligation of Manitex enforceable against Manitex in accordance with its terms;

 

8



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  4.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of Manitex in connection
with the execution and performance of this Agreement;

 

  4.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of Manitex;

 

  4.1.5 Manitex has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from UC or any of its
Affiliates;

 

  4.1.6 Manitex acknowledges that its participation in the transactions
contemplated by this Agreement may involve tax consequences and that UC has not
provided to Manitex any tax advice or information related thereto. Manitex
acknowledges that it must retain its own professional advisors to evaluate the
tax and other consequences of the payment of the Price.

 

4.2 Manitex shall indemnify and hold UC harmless in respect of all losses or
damages incurred or suffered by UC as a result of any representations and
warranties not being true and correct and/or the breach by Manitex of any
covenants and/or obligations contained in this Agreement.

 

4.3 Manitex (i) shall use the UC Debts to pay-in by way of set-off, for an equal
amount, the Manitex Capital Increase; and (ii) shall not claim for the payment
of the UC Debts and/or accept payments and/or enforce them any way other than as
provided in paragraph (i).

 

9



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

5. CONDITIONS PRECEDENT

 

5.1 The assignment shall become effective subject to the occurrence, not later
than 31 January 2015, of the following conditions precedent:

 

  5.1.1 the competent court will have confirmed the Debt Restructuring Agreement
pursuant to article 182-bis of the IBL (omologazione dell’accordo di
ristrutturazione dei debiti);

 

  5.1.2 the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Debt Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent court;

 

  5.1.3 PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital B;

 

  5.1.4 the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
C;

 

  5.1.5 the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Annexes (A) and (B);

 

  5.1.6 PM will have approved the audited consolidated financial statements of
PM as at 31 December 2013 and the auditing company of PM will have released a
clean opinion thereon except for possible qualifications in respect of PM’s
going concern;

 

10



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  5.1.7 the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

  5.1.8 the Shareholders Capital Increase (offered in preemption to the current
shareholders of PM) shall not have been subscribed in full within the deadline
set by the resolution of the PM’s Extraordinary Shareholders Meeting;

 

  5.1.9 the directors of PM and O&S currently in office will have handed in
their resignations to take effect as of the date of execution of the Manitex
Capital Increase;

 

  5.1.10 the board of directors of PM and the board of directors of O&S will
have convened the respective ordinary shareholders meeting on the date scheduled
for the execution of the Manitex Capital Increase for the purpose of electing
new directors and statutory auditors (if any) in lieu of those leaving the
office;

 

  5.1.11 no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  5.1.12 none of the following events, changes or circumstances shall have
occurred prior to the Effective Date:

a. a disruption in the financial, banking, lending, debt or capital markets or
in securities settlement or clearance services in the United States preventing
Manitex from subscribing and/or completing the Manitex Capital Increase;

b. suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

 

11



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

c. a Material Adverse Effect (Effetto Pregiudizievole Significativo) as defined
in the Debt Restructuring Agreement, unless cured by the Effective Date;

 

  5.1.13 Manitex and UC will have entered into an assignment agreement for the
transfer from UC to Manitex of debts towards PM for an amount of Euro
8,750,000.00 (eight million seven hundred fifty thousand/00), against the
issuance of 430,000 Manitex shares to UC;

 

  5.1.14 Manitex and BPER will have entered into (i) an assignment agreement
corresponding to this Agreement for the transfer from BPER to Manitex of debts
towards PM for an amount of Euro 5,000,000.00 (five million/00) against the
payment of Euro 1,500,000.00 (one million five hundred thousand/00) and (ii) an
assignment agreement for the transfer from BPER to Manitex of debts towards PM
for an amount of Euro 8,750,000.00 (eight million seven hundred fifty
thousand/00), against the issuance of 430,000 Manitex shares to BPER.

 

5.3 Manitex and UC may at any time jointly (and not severally) waive in whole or
in part and conditionally or unconditionally the conditions set out in article
6.1 by written notice to the other parties.

 

5.4 If any of the conditions precedent under article 5.1 has not occurred or
been waived on or prior to 31 January 2015, this Agreement shall be definitively
without effect.

 

5.5 Without prejudice to the provisions under Clause 5.4, Manitex will become
the owner of the UC Debts when, on the Effective Date, the Price will be paid.

 

6. CONDITIONS SUBSEQUENT

 

6.1 This Agreement shall terminate automatically and with retroactive effects
pursuant to Article 1353 of the Italian Civil Code in the event that the Manitex
Capital Increase has not been fully underwritten and paid in by Manitex by and
no later than five days from the Effective Date.

 

12



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

7. PM ACCEPTANCE

 

7.1 Manitex, pursuant to Articles 1264 and 1265 of the Italian Civil Code, shall
notify the assignment with legal date of the UC Debts provided for in this
Agreement to PM or shall procure that PM accepts with legal date the assignment
of the UC Debts provided for in this Agreement.

 

8. TAXES, COSTS AND EXPENSES

 

8.1 Manitex shall bear all the taxes, costs and expenses incurred in connection
with the entering into, execution, or amendment of this Agreement other then
advisory fees that shall be borne by each party.

 

9. GOVERNING LAW AND JURISDICTION

 

9.1 This agreement is governed by and shall be construed in accordance with the
laws of Italy, without prejudice to any mandatory provision under US law
applicable to the issuance of the Manitex Shares.

 

9.2 The Courts of Milan shall have exclusive jurisdiction in respect of any
dispute arising out of this agreement.

 

10. ATTACHMENTS

Annex (A)        draft financial statements of PM

Annex (B)        draft financial statements of O&S”

- - - o 0 o - - -

We execute this letter in sign of acceptance of the debt assignment agreement
copied above.

 

Best regards   /s/ Andrew M. Rooke Manitex International Inc.

Andrew Rooke, President and COO

 

13



--------------------------------------------------------------------------------

Messrs.

Manitex International Inc.

9725 Industrial Drive,

Bridgeview, Illinois, USA

Modena (Italy), 21 July 2014

Dear Sirs,

We refer to our previous conversations and we hereby propose you the following:

DEBTS ASSIGNMENT AGREEMENT

BETWEEN

Unicredit S.p.A., with registered office in Rome, Via Alessandro Specchi 16,
registered with the Register of Enterprises of Rome, Taxpayer’s Code and VAT
No. 00348170101, duly represented by Giuseppe Izzo duly empowered (“UC”):

AND

Manitex International Inc., a company established under the laws of Illinois
(USA), with registered office in 9725 Industrial Drive, Bridgeview, Illinois
(USA), duly represented by Andrew Rooke, president and chief operating officer
authorized by the board of directors with resolution on 10 July 2014 (“Manitex”)

WHEREAS

 

(A) Pursuant to a loan agreement entered into on 30 January 2009 between, inter
alios, UC and PM Group S.p.A. (“PM”), UC has granted and advanced to PM a loan
for a maximum amount of Euro 76.500.000,00, secured by a mortgage and three
pledges over shares of PM, Pilosio S.p.A. and Oil & Steel S.p.A. (as
subsequently amended, even by the Debt Restructuring Agreement (as defined
below)) (the “Loan Agreement”).

 

1



--------------------------------------------------------------------------------

(B) On 10 June 2014 the board of directors of PM resolved to call in the
extraordinary shareholders meeting of PM on 30 June 2014 in first call and
30 July 2014 in second call (hereinafter the “PM’s Extraordinary Shareholders’
Meeting”) to resolve on the following actions (hereinafter collectively the
“Capital Increases”):

 

  (i) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to Euro 26,572,684.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses, - conditional upon full subscription
thereof (inscindibile)—to be subscribed for by the current shareholders and
paid-in in cash and/or by way of set-off of due claims of the shareholders
against PM (hereinafter the “Shareholders Capital Increase”); or, alternatively

 

  (ii) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to 26,572,648.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses - conditional upon full subscription
thereof (inscindibile)—to be subscribed for by Manitex and paid–in in cash
and/or by way of set-off of due claims of Manitex against PM (hereinafter the
“Manitex Capital Increase”).

 

(C) On 10 June 2014 the board of directors of O&S (as defined below) resolved to
call in the extraordinary shareholders meeting of O&S (as defined below)
(hereinafter the “O&S Extraordinary Shareholders’ Meeting”) to resolve on a
capital increase, divided into two tranches, one for Euro 1,000,000.00 (one
million/00) with share premium of 2,500,996.00 (Two million five hundred
thousand nine hundred ninety six/00) – conditional upon full subscription
thereof (inscindibile) - and the second one, that can be subscribed also
partially, for Euro 600,000.00 (six hundred thousand/00) in any case with a
non-repayable contribution equal to 6,197,686.00 (Six million one hundred ninety
seven thousand six hundred eighty six/00) to cover losses, to be paid-in in cash
or by way of set-off of due claims of PM against O&S (hereinafter the “O&S
Capital Increase”).

 

2



--------------------------------------------------------------------------------

(D) On the date hereof, PM entered into with its banks a debt restructuring
agreement (Accordo di Ristrutturazione) pursuant to Article 182-bis of the
Italian Bankruptcy Law (as defined below) (the “Debt Restructuring Agreement”).
The Debt Restructuring Agreement provides, inter alia, that UC will assign
without recourse to Manitex overdue debts under the Loan Agreement equal to Euro
10,000,000.00 (ten million/00) arising from the Loan Agreement (the “UC Debts”)
against the payment of a price equal to Euro 1,500,000.00 (one million five
hundred thousand/00).

 

(E) On the date hereof, Manitex entered into an investment agreement with the
majority shareholder of PM (the “Investment Agreement”) in respect of the
subscription by Manitex for the Manitex Capital Increase.

 

(F) On the date hereof, PM entered into with Polo Holdings S.à r.l. (“Polo
Holdings”, a company 100% held by Columna Holdings Limited) a share purchase
agreement (the “Pilosio Transfer Agreement”) in connection with the transfer of
100% of the equity interest in Pilosio (as defined below) and Polo Holdings paid
Euro 1,000,000.00 (one million) into an escrow account.

 

(G) UC and Manitex intend hereby to assign the UC Debts to Manitex on the terms
and conditions set out in this Agreement.

Now, therefore, it is agreed as follows.

 

1. DEFINITIONS and CONSTRUCTION

Recitals: The recitals of this Agreement are an integral and essential part
thereof, with the value and force of covenants between the Parties.

Headings: The headings of the clauses and sub-clauses of this Agreement are for
ease of reference only and shall not affect the interpretation of this
Agreement.

Recitals and Clauses: Any reference in this Agreement to a “Recital” or a
“Clause” shall be a reference to a recital or a clause of this Agreement, unless
the contrary is indicated.

 

3



--------------------------------------------------------------------------------

Laws, Regulations, Contracts and Documents: Any reference in this Agreement to a
law, a regulation, a contract or a document shall be a reference to such law,
regulation, contract or document as amended from time to time (and including
after the date of this Agreement), unless the contrary is expressly indicated or
anyway required by the context.

Definitions: In this Agreement, the following capitalised terms shall have the
following meanings:

“Affiliate” means—with respect to any person an individual—corporation,
partnership, firm, association, unincorporated organization or other entity
directly or indirectly controlling, controlled by or under common control with
such person.

“Agreement” means this debt assignment and share transfer agreement.

“Capital Increases” has the meaning ascribed thereto in Recital B.

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Debt Restructuring Agreement” has the meaning ascribed thereto in Recital D.

“Effective Date” means the date on which all the conditions precedent set forth
in Clause 5 have occurred or have been waived pursuant to Clause 5.2.

“Encumbrance” means any lien, pledge, charge, encumbrance or other security
interest (or an agreement or commitment to create any of them), legal proceeding
(such as seizure), easement, license, claim, other rights in-rem, including
option rights, pre-emption rights, rights of first refusal or veto rights,
restriction on title, rights under forward or preliminary sales, transfer or
exercise of any other attribute of ownership or other restriction or limitation
of any kind whatsoever.

“Investment Agreement” has the meaning ascribed thereto in Recital E.

 

4



--------------------------------------------------------------------------------

“Italian Bankruptcy Law” or “IBR” means the Italian bankruptcy law set out by
Regio Decreto 16 marzo 1942, n. 267 as subsequently amended.

“Manitex Capital Increase” has the meaning ascribed thereto in Recital B.

“O&S” means Oil&Steel s.p.a. with registered office at 22 Via Verdi, San Ceario
sul Panaro (MO), a company 100% owned by PM.

“O&S Capital Increase” has the meaning ascribed thereto in Recital C.

“O&S Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital C.

“Pilosio” means Pilosio S.p.A. with registered office at Via Fermi 45,
Tavagnacco (UD).

“Pilosio Transfer Agreement” has the meaning ascribed thereto in Recital F.

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital B.

“Shareholders Capital Increase” has the meaning ascribed thereto in Recital B.

“Signing Date” means the date on which this Agreement has been subscribed by all
the Parties.

“UC Debts” has the meaning ascribed thereto in Recital D.

 

2. ASSIGNMENT

 

2.1 Subject to the conditions precedent set out in Clause 5 below and to the
payment of the price provided for by Clause 2.5, UC hereby assigns to Manitex,
which purchases, with effect as of the Effective Date, the UC Debts.

 

2.2 Manitex undertakes to communicate to PM, Polo Holdings S.à.r.l. and to the
Agent (as defined in the Debt Restructuring Agreement) that the assignment of
the UC Debts has been perfected within the day following to the day on which
such assignment has been actually perfected.

 

5



--------------------------------------------------------------------------------

2.3 The UC Debts are assigned as unsecured monetary claims and, for the sake of
clarity, all the relevant guaranties (mortgage and pledges) shall not be
transferred to Manitex.

 

2.4 The transfer of the UC Debts is made pro soluto (without recourse), it being
understood that UC does not give any representation and warranty on the solvency
or the performance by PM or of its guarantors for any title of its payment
obligations.

 

2.5 The price of the UC Debts is agreed in an overall amount of Euro
1,500,000.00 (one million five hundred thousand/00) (the “Price”).

 

2.6 The Price shall be paid by Manitex to UC in one installment on the Effective
Date.

 

2.7 Manitex shall have the right to designate a person to become a party to this
Agreement provided that such designation is made in compliance with the
following provisions:

(a) such designation will be made in writing and sent together with the written
acceptance of the person so designated by the Effective Date;

(b) such person will be an Affiliate of Manitex incorporated in Europe or the
United Kingdom;

(c) Manitex will be jointly liable with the designated person without any
condition of prior enforcement against the designated person (senza beneficio
dell’escussione del terzo) for the correct execution of the transactions
contemplated in this Agreement and such joint liability will be confirmed in the
notice under paragraph (a) above.

 

3. REPRESENTATIONS AND WARRANTIES OF UC

 

3.1 UC hereby makes the following representations and warranties to Manitex,
each of which shall be true and correct also on the Effective Date:

 

  3.1.1 UC is a bank duly incorporated, validly existing and in good standing
under the laws of Italy;

 

  3.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of UC to authorize UC to enter into and to carry out this Agreement have
been duly and properly taken, and this Agreement has been duly executed and
delivered by UC and constitutes the valid and binding obligation of UC
enforceable against UC in accordance with its terms;

 

6



--------------------------------------------------------------------------------

  3.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of UC under Italian law in
connection with the execution and performance of this Agreement;

 

  3.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of UC or the Loan Agreement;

 

  3.1.5 UC is the exclusive owner of the UC Debts that are clear and free from
any Encumbrance and UC has the full right, power and authority to sell, assign,
transfer and deliver the UC Debts in accordance with the terms of this
Agreement, also due to the consent, given by the Company and by BPER pursuant to
the Debt Restructuring Agreement, to the assignment hereof;

 

  3.1.6 on the Effective Date, the UC Debts will be freely transferable under
the Loan Agreement, also due to the consent, given by the Company and by BPER
pursuant to the Debt Restructuring Agreement and to the assignment hereof;

 

  3.1.7 the UC Debts are valid and existing pursuant to article 1266 of the
Civil Code and, pursuant to Paragraph 5.1.2 of the Debt Restructuring Agreement
will be due and payable on the Effective Date, including without limitation the
UC Debts which are not yet due and payable on the date hereof;

 

  3.1.8 the principal amount of the UC Debts on the date hereof is and will be
on the Effective Date equal to Euro 10,000,000.00 (ten million/00);

 

  3.1.9 the Loan Agreement is valid and enforceable and neither the UC Debts nor
the Loan Agreement are subject to any objection, action or claim of whatever
nature by PM and/or any dispute, legal proceedings, arbitration or legal action
pending, imminent or threatened by PM or any third party;

 

7



--------------------------------------------------------------------------------

  3.1.10 UC has correctly, completely and diligently kept and shall correctly,
completely and diligently keep until the Effective Date the books, records, data
and documents regarding the UC Debts in compliance with all requirements of
applicable Italian laws and regulations;

 

  3.1.11 the transactions described in this Agreement do not violate any
applicable Italian laws;

 

  3.1.12 UC has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from Manitex or any of its
Affiliates.

 

3.2 UC shall indemnify and hold Manitex harmless in respect of all losses or
damages incurred or suffered by Manitex as a result of any representations and
warranties not being true and correct and/or the breach by UC of any covenants
and/or obligations contained in this Agreement.

 

4. REPRESENTATIONS AND WARRANTIES AND OTHER UNDERTAKINGS REGARDING THE MANITEX
SHARES

 

4.1 Manitex hereby makes the following representations and warranties to UC,
each of which shall be true and correct also on the Effective Date:

 

  4.1.1 Manitex is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

  4.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of Manitex to authorize Manitex to enter into and to carry out this
Agreement have been duly and properly taken, and this Agreement has been duly
executed and delivered by Manitex and constitutes the valid and binding
obligation of Manitex enforceable against Manitex in accordance with its terms;

 

8



--------------------------------------------------------------------------------

  4.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of Manitex in connection
with the execution and performance of this Agreement;

 

  4.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of Manitex;

 

  4.1.5 Manitex has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from UC or any of its
Affiliates;

 

  4.1.6 Manitex acknowledges that its participation in the transactions
contemplated by this Agreement may involve tax consequences and that UC has not
provided to Manitex any tax advice or information related thereto. Manitex
acknowledges that it must retain its own professional advisors to evaluate the
tax and other consequences of the payment of the Price.

 

4.2 Manitex shall indemnify and hold UC harmless in respect of all losses or
damages incurred or suffered by UC as a result of any representations and
warranties not being true and correct and/or the breach by Manitex of any
covenants and/or obligations contained in this Agreement.

 

4.3 Manitex (i) shall use the UC Debts to pay-in by way of set-off, for an equal
amount, the Manitex Capital Increase; and (ii) shall not claim for the payment
of the UC Debts and/or accept payments and/or enforce them any way other than as
provided in paragraph (i).

 

9



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT

 

5.1 The assignment shall become effective subject to the occurrence, not later
than 31 January 2015, of the following conditions precedent:

 

  5.1.1 the competent court will have confirmed the Debt Restructuring Agreement
pursuant to article 182-bis of the IBL (omologazione dell’accordo di
ristrutturazione dei debiti);

 

  5.1.2 the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Debt Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent court;

 

  5.1.3 PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital B;

 

  5.1.4 the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
C;

 

  5.1.5 the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Annexes (A) and (B);

 

  5.1.6 PM will have approved the audited consolidated financial statements of
PM as at 31 December 2013 and the auditing company of PM will have released a
clean opinion thereon except for possible qualifications in respect of PM’s
going concern;

 

  5.1.7 the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

10



--------------------------------------------------------------------------------

  5.1.8 the Shareholders Capital Increase (offered in preemption to the current
shareholders of PM) shall not have been subscribed in full within the deadline
set by the resolution of the PM’s Extraordinary Shareholders Meeting;

 

  5.1.9 the directors of PM and O&S currently in office will have handed in
their resignations to take effect as of the date of execution of the Manitex
Capital Increase;

 

  5.1.10 the board of directors of PM and the board of directors of O&S will
have convened the respective ordinary shareholders meeting on the date scheduled
for the execution of the Manitex Capital Increase for the purpose of electing
new directors and statutory auditors (if any) in lieu of those leaving the
office;

 

  5.1.11 no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  5.1.12 none of the following events, changes or circumstances shall have
occurred prior to the Effective Date:

a. a disruption in the financial, banking, lending, debt or capital markets or
in securities settlement or clearance services in the United States preventing
Manitex from subscribing and/or completing the Manitex Capital Increase;

b. suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

c. a Material Adverse Effect (Effetto Pregiudizievole Significativo) as defined
in the Debt Restructuring Agreement, unless cured by the Effective Date;

 

  5.1.13 Manitex and UC will have entered into an assignment agreement for the
transfer from UC to Manitex of debts towards PM for an amount of Euro
8,750,000.00 (eight million seven hundred fifty thousand/00), against the
issuance of 430,000 Manitex shares to UC;

 

11



--------------------------------------------------------------------------------

  5.1.14 Manitex and BPER will have entered into (i) an assignment agreement
corresponding to this Agreement for the transfer from BPER to Manitex of debts
towards PM for an amount of Euro 5,000,000.00 (five million/00) against the
payment of Euro 1,500,000.00 (one million five hundred thousand/00) and (ii) an
assignment agreement for the transfer from BPER to Manitex of debts towards PM
for an amount of Euro 8,750,000.00 (eight million seven hundred fifty
thousand/00), against the issuance of 430,000 Manitex shares to BPER.

 

5.3 Manitex and UC may at any time jointly (and not severally) waive in whole or
in part and conditionally or unconditionally the conditions set out in article
6.1 by written notice to the other parties.

 

5.4 If any of the conditions precedent under article 5.1 has not occurred or
been waived on or prior to 31 January 2015, this Agreement shall be definitively
without effect.

 

5.5 Without prejudice to the provisions under Clause 5.4, Manitex will become
the owner of the UC Debts when, on the Effective Date, the Price will be paid.

 

6. CONDITIONS SUBSEQUENT

 

6.1 This Agreement shall terminate automatically and with retroactive effects
pursuant to Article 1353 of the Italian Civil Code in the event that the Manitex
Capital Increase has not been fully underwritten and paid in by Manitex by and
no later than five days from the Effective Date.

 

7. PM ACCEPTANCE

 

7.1 Manitex, pursuant to Articles 1264 and 1265 of the Italian Civil Code, shall
notify the assignment with legal date of the UC Debts provided for in this
Agreement to PM or shall procure that PM accepts with legal date the assignment
of the UC Debts provided for in this Agreement.

 

12



--------------------------------------------------------------------------------

8. TAXES, COSTS AND EXPENSES

 

8.1 Manitex shall bear all the taxes, costs and expenses incurred in connection
with the entering into, execution, or amendment of this Agreement other then
advisory fees that shall be borne by each party.

 

9. GOVERNING LAW AND JURISDICTION

 

9.1 This agreement is governed by and shall be construed in accordance with the
laws of Italy, without prejudice to any mandatory provision under US law
applicable to the issuance of the Manitex Shares.

 

9.2 The Courts of Milan shall have exclusive jurisdiction in respect of any
dispute arising out of this agreement.

 

10. ATTACHMENTS

Annex (A)         draft financial statements of PM

Annex (B)         draft financial statements of O&S

# # #

If you agree with this proposal, please return to us this letter duly signed by
way of acceptance thereof.

 

Kind regards, /s/ Giuseppe Izzo Unicredit S.p.A.

 

13



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

Messrs.

Unicredit S.p.A.

Via Alessandro Specchi 16

Rome

Bridgeview, 21 July 2014

Dear Sirs,

we have received your proposal to execute a debt assignment agreement against
shares, which we copy herein below:

- - - o 0 o - - -

“TRANSFER AGREEMENT OF UC DEBTS AGAINST MANITEX SHARES

BETWEEN

Unicredit S.p.A., with registered office in Rome, Via Alessandro Specchi 16,
registered with the Register of Enterprises of Rome, Taxpayer’s Code and VAT
No. 00348170101, duly represented by Giuseppe Izzo duly empowered (“UC”);

AND

Manitex International Inc., a company established under the laws of Illinois
(USA), with registered office in 9725 Industrial Drive, Bridgeview, Illinois
(USA), duly represented by Andrew Rooke, president and chief operating officer
authorized by the board of directors with resolution on 10 July 2014
(“Manitex”);

WHEREAS

 

(A) Pursuant to a loan agreement entered into on 30 January 2009 between, inter
alios, UC and PM Group S.p.A. (“PM”), UC has granted and advanced to PM a loan
for a maximum amount of Euro 76.500.000,00, secured by a mortgage and three
pledges over shares of PM, Pilosio S.p.A. and Oil & Steel S.p.A. (as
subsequently amended, even by the Debt Restructuring Agreement (as defined
below)) (the “Loan Agreement”).

 

1



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

(B) On 10 June 2014 the board of directors of PM resolved to call in the
extraordinary shareholders meeting of PM on 30 June 2014 in first call and
30 July 2014 in second call (hereinafter the “PM’s Extraordinary Shareholders’
Meeting”) to resolve on the following actions (hereinafter collectively the
“Capital Increases”):

 

  (i) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to Euro 26,572,684.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses,—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by the current shareholders and
paid-in in cash and/or by way of set-off of due claims of the shareholders
against PM (hereinafter the “Shareholders Capital Increase”); or, alternatively

 

  (ii) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to 26,572,648.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by Manitex and paid–in in cash
and/or by way of set-off of due claims of Manitex against PM (hereinafter the
“Manitex Capital Increase”).

 

(C) On 10 June 2014 the board of directors of O&S (as defined below) resolved to
call in the extraordinary shareholders meeting of O&S (as defined below)
(hereinafter the “O&S Extraordinary Shareholders’ Meeting”) to resolve on a
capital increase, divided into two tranches, one for Euro 1,000,000.00 (one
million/00) with share premium of 2,500,996.00 (Two million five hundred
thousand nine hundred ninety six/00) – conditional upon full subscription
thereof (inscindibile) - and the second one, that can be subscribed also
partially, for Euro 600,000.00 (six hundred thousand/00) in any case with a
non-repayable contribution equal to 6,197,686.00 (Six million one hundred ninety
seven thousand six hundred eighty six/00) to cover losses, to be paid-in in cash
or by way of set-off of due claims of PM against O&S (hereinafter the “O&S
Capital Increase”).

 

2



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

(D) On the date hereof, PM entered into with its banks a debt restructuring
agreement (Accordo di Ristrutturazione) pursuant to Article 182-bis of the
Italian Bankruptcy Law (as defined below) (the “Debt Restructuring Agreement”).
The Debt Restructuring Agreement provides, inter alia, that UC will assign
without recourse to Manitex overdue debts under the Loan Agreement equal to Euro
8,750,000.00 (eight million seven hundred fifty thousand/00) arising from the
Loan Agreement (the “UC Debts”) against the issuance by Manitex to UC of the
Manitex Shares (as defined below).

 

(E) On the date hereof, Manitex entered into an investment agreement with the
majority shareholder of PM (the “Investment Agreement”) in respect of the
subscription by Manitex for the Manitex Capital Increase.

 

(F) On the date hereof, PM entered into with Polo Holdings S.à r.l. (“Polo
Holdings”, a company 100% held by Columna Holdings Limited) a share purchase
agreement (the “Pilosio Transfer Agreement”) in connection with the transfer of
100% of the equity interest in Pilosio (as defined below) and Polo Holdings paid
Euro 1,000,000.00 (one million) into an escrow account.

 

(G) UC and Manitex intend hereby: (i) for UC to assign the UC Debts to Manitex;
and (ii) for Manitex to issue the Manitex Shares (as defined below) to UC, in
each case, on the terms and conditions set out in this Agreement.

Now, therefore, it’s agreed as follows:

 

1. DEFINITIONS and CONSTRUCTION

Recitals: The recitals of this Agreement are an integral and essential part
thereof, with the value and force of covenants between the Parties.

Headings: The headings of the clauses and sub-clauses of this Agreement are for
ease of reference only and shall not affect the interpretation of this
Agreement.

 

3



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

Recitals and Clauses: Any reference in this Agreement to a “Recital” or a
“Clause” shall be a reference to a recital or a clause of this Agreement, unless
the contrary is indicated.

Laws, Regulations, Contracts and Documents: Any reference in this Agreement to a
law, a regulation, a contract or a document shall be a reference to such law,
regulation, contract or document as amended from time to time (and including
after the date of this Agreement), unless the contrary is expressly indicated or
anyway required by the context.

Definitions: In this Agreement, the following capitalised terms shall have the
following meanings:

“Affiliate” means—with respect to any person an individual—corporation,
partnership, firm, association, unincorporated organization or other entity
directly or indirectly controlling, controlled by or under common control with
such person.

“Agreement” means this debt assignment and share transfer agreement.

“Capital Increases” has the meaning ascribed thereto in Recital B.

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Debt Restructuring Agreement” has the meaning ascribed thereto in Recital D.

“Effective Date” means the date on which all the conditions precedent set forth
in Clause 6 have occurred or have been waived pursuant to Clause 6.2.

“Encumbrance” means any lien, pledge, charge, encumbrance or other security
interest (or an agreement or commitment to create any of them), legal proceeding
(such as seizure), easement, license, claim, other rights in-rem, including
option rights, pre-emption rights, rights of first refusal or veto rights,
restriction on title, rights under forward or preliminary sales, transfer or
exercise of any other attribute of ownership or other restriction or limitation
of any kind whatsoever.

 

4



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Investment Agreement” has the meaning ascribed thereto in Recital E.

“Italian Bankruptcy Law” or “IBR” means the Italian bankruptcy law set out by
Regio Decreto 16 marzo 1942, n. 267 as subsequently amended.

“Manitex Capital Increase” has the meaning ascribed thereto in Recital B.

“Manitex Shares” means (i) n. 430,000 ordinary shares of common stock of
Manitex, representing, at the date hereof, about 3% of Manitex outstanding share
capital or (ii) in the event that a Reorganization occurs between the Signing
Date and the Effective Date, the shares of Manitex (or any successor thereof)
that are, equivalent to the stock exchange value of the Manitex Shares on the
Signing Date.

“O&S” means Oil & Steel s.p.a. with registered office at 22 Via Verdi, San
Ceario sul Panaro (MO), a company 100% owned by PM.

“O&S Capital Increase” has the meaning ascribed thereto in Recital C.

“O&S Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital C.

“Pilosio” means Pilosio S.p.A. with registered office at Via Fermi 45,
Tavagnacco (UD).

“Pilosio Transfer Agreement” has the meaning ascribed thereto in Recital F.

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital B.

 

5



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Reorganization” means any non-ordinary course change, modification, replacement
or transformation (including, without limitation, by effect of a merger, a
de-merger, a transformation, a spin-off, a capital decrease (voluntary or
compulsory), winding up or a capital increase of Manitex, a cancellation,
splitting, regrouping, or replacement of the Manitex Shares with new shares or
quotas) of (i) the Manitex Shares; (ii) of rights relating to the Manitex
Shares; and/or (iii) of Manitex. The changes, modifications, replacements or
transformations under points (i), (ii) and (iii) above may be cumulative and/or
repetitive and/or associated.

“Shareholders Capital Increase” has the meaning ascribed thereto in Recital B.

“Signing Date” means the date on which this Agreement has been subscribed by all
the Parties.

“UC Debts” has the meaning ascribed thereto in Recital D.

 

2. ASSIGNMENT

 

2.1 Subject to the conditions precedent set out in Clause 6 below and to the
completion of the issuance and delivery of the Manitex Shares by Manitex to UC
pursuant to Clause 4, UC hereby assigns to Manitex, which purchases, with effect
as of the Effective Date, the UC Debts.

 

2.2 Manitex undertakes to communicate to PM, Polo Holdings S.à.r.l. and to the
Agent (as defined in the Debt Restructuring Agreement) that the assignment of
the UC Debts has been perfected within the day following to the day on which
such assignment has been actually perfected.

 

2.3 The UC Debts are assigned as unsecured monetary claims and, for the sake of
clarity, all the relevant guaranties (mortgage and pledges) shall not be
transferred to Manitex.

 

2.4 The transfer of the UC Debts is made pro soluto (without recourse), it being
understood that UC does not give any representation and warranty on the solvency
or the performance by PM or of its guarantors for any title of its payment
obligations.

 

6



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

2.5 Manitex shall have the right to designate a person to become a party to this
Agreement provided that such designation is made in compliance with the
following provisions:

 

  (a) such designation will be made in writing and sent together with the
written acceptance of the person so designated by the Effective Date;

 

  (b) such person will be an Affiliate of Manitex incorporated in Europe or the
United Kingdom;

 

  (c) Manitex will be jointly liable with the designated person without any
condition of prior enforcement against the designated person (senza beneficio
dell’escussione del terzo) for the correct execution of the transactions
contemplated in this Agreement and such joint liability will be confirmed in the
notice under paragraph (a) above.

 

3. REPRESENTATIONS AND WARRANTIES OF UC

 

3.1 UC hereby makes the following representations and warranties to Manitex,
each of which shall be true and correct also on the Effective Date:

 

  3.1.1 UC is a bank duly incorporated, validly existing and in good standing
under the laws of Italy;

 

  3.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of UC to authorize UC to enter into and to carry out this Agreement have
been duly and properly taken, and this Agreement has been duly executed and
delivered by UC and constitutes the valid and binding obligation of UC
enforceable against UC in accordance with its terms;

 

  3.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of UC under Italian law in
connection with the execution and performance of this Agreement;

 

  3.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of UC or the Loan Agreement;

 

7



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  3.1.5 UC is the exclusive owner of the UC Debts that are clear and free from
any Encumbrance and UC has the full right, power and authority to sell, assign,
transfer and deliver the UC Debts in accordance with the terms of this
Agreement, also due to the consent, given by the Company and by BPER pursuant to
the Debt Restructuring Agreement, to the assignment hereof;

 

  3.1.6 on the Effective Date, the UC Debts will be freely transferable under
the Loan Agreement, also due to the consent, given by the Company and by BPER
pursuant to the Debt Restructuring Agreement and to the assignment hereof;

 

  3.1.7 the UC Debts are valid and existing pursuant to article 1266 of the
Civil Code and, pursuant to Paragraph 5.1.2 of the Debt Restructuring Agreement
will be due and payable on the Effective Date, including without limitation the
UC Debts which are not yet due and payable on the date hereof;

 

  3.1.8 the principal amount of the UC Debts on the date hereof is and will be
on the Effective Date equal to Euro 8,750,000.00 (eight million seven hundred
fifty thousand/00);

 

  3.1.9 the Loan Agreement is valid and enforceable and neither the UC Debts nor
the Loan Agreement are subject to any objection, action or claim of whatever
nature by PM and/or any dispute, legal proceedings, arbitration or legal action
pending, imminent or threatened by PM or any third party;

 

  3.1.10 UC has correctly, completely and diligently kept and shall correctly,
completely and diligently keep until the Effective Date the books, records, data
and documents regarding the UC Debts in compliance with all requirements of
applicable Italian laws and regulations;

 

8



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  3.1.11 the transactions described in this Agreement, including UC’s payment
for, and UC’s continued beneficial ownership of, the Manitex Shares will not
violate any applicable Italian laws;

 

  3.1.12 UC has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from Manitex or any of its
Affiliates;

 

  3.1.13 UC acknowledges that its participation in the transactions contemplated
by this Agreement, including the issuance of the Manitex Shares by Manitex to UC
in accordance with the terms hereof, may involve tax consequences and that
Manitex has not provided to UC any tax advice or information related thereto. UC
acknowledges that it must retain its own professional advisors to evaluate the
tax and other consequences of an investment in the Manitex Shares.

 

3.2 UC shall indemnify and hold Manitex harmless in respect of all losses or
damages incurred or suffered by Manitex as a result of any representations and
warranties not being true and correct and/or the breach by UC of any covenants
and/or obligations contained in this Agreement.

 

4. MANITEX SHARES ISSUANCE

 

4.1 Subject to the terms and conditions hereof, on the Effective Date, Manitex
shall (i) issue Manitex Shares to UC and shall duly and validly deliver to UC
the relevant share certificates in a manner legally sufficient to transfer to UC
full title to the Manitex Shares, free and clear of any Encumbrances; and
(ii) execute and deliver, or cause to be executed and delivered, such transfer
or other instruments or documents as may be necessary, under applicable law, to
transfer to UC full title to the Manitex Shares, free and clear of any
Encumbrances and to otherwise properly effect the purposes of this Agreement;
(iii) deliver a declaration from a US lawyer with a translation in Italian
attached thereto in the form as per Annex (A); (iv) deliver the declaration of
the secretary of Manitex confirming the occurrence of the correct issuance and
registration of the Manitex Shares to UC in the form as per Annex (B).

 

9



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

5. REPRESENTATIONS AND WARRANTIES AND OTHER UNDERTAKINGS REGARDING THE MANITEX
SHARES

 

5.1 Manitex hereby makes the following representations and warranties to UC,
each of which shall be true and correct also on the Effective Date:

 

  5.1.1 Manitex is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

  5.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of Manitex to authorize Manitex to enter into and to carry out this
Agreement have been duly and properly taken, and this Agreement has been duly
executed and delivered by Manitex and constitutes the valid and binding
obligation of Manitex enforceable against Manitex in accordance with its terms;

 

  5.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of Manitex in connection
with the execution and performance of this Agreement;

 

  5.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of Manitex;

 

  5.1.5 Manitex has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from UC or any of its
Affiliates;

 

10



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  5.1.6 the Manitex Shares to be issued pursuant to the terms of this Agreement,
when issued transferred and delivered in accordance with the terms of this
Agreement for the consideration set forth herein, will be duly and validly
issued, fully paid and non-assessable, and shall be issued free and clear of any
Encumbrances;

 

  5.1.7 as of the Signing Date, there are 13,822,169 outstanding Manitex Shares
and Manitex is not aware, to be best of its knowledge, of any other issuance of
its shares and\or of any Reorganization to occur prior to the Effective Date;

 

  5.1.8 Manitex represents, and UC acknowledges, that the issuance of the
Manitex Shares pursuant to the terms of this Agreement has not been reviewed by
the United States Securities and Exchange Commission (the “SEC”) because it is
intended to be a non-public offering, exempted from the registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”);

 

  5.1.9 Manitex represents, and UC acknowledges, that any physical certificates
representing the Manitex Shares, until such time as such Manitex Shares have
been registered under the 1933 Act, shall bear a customary restrictive legend
for privately issued, unregistered shares of Manitex common stock which states
that the shares may not be sold unless they have been registered with the SEC or
an exemption from such registration is available;

 

  5.1.10 Manitex further represents that after UC has held the Manitex Shares
for a period of six months, UC ought to be able to sell the Manitex Shares
without restriction pursuant to Rule 144 under the 1933 Act, which provides that
a holder of restricted securities issued by a SEC reporting company may sell
such restricted securities without restriction after holding them for six
months, provided that the holder is not an affiliate of the SEC reporting
company and the SEC reporting company is current in its SEC filing requirements;

 

  5.1.11

Manitex acknowledges that its participation in the transactions contemplated by
this Agreement, including the issuance of the Manitex Shares by Manitex to UC in
accordance with the terms hereof, may involve tax consequences and that UC has
not provided

 

11



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  to Manitex any tax advice or information related thereto. Manitex acknowledges
that it must retain its own professional advisors to evaluate the tax and other
consequences of the issuance of the Manitex Shares;

 

  5.1.12 Manitex has respected the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, and has satisfied the
“current public information” requirement set forth in Rule 144(c)(1).

 

5.2 Manitex shall indemnify and hold UC harmless in respect of all losses or
damages incurred or suffered by UC as a result of any representations and
warranties not being true and correct and/or the breach by Manitex of any
covenants and/or obligations contained in this Agreement.

 

5.3 Manitex (i) shall use the UC Debts to pay-in by way of set-off, for an equal
amount, the Manitex Capital Increase; and (ii) shall not claim for the payment
of the UC Debts and/or accept payments and/or enforce them any way other than as
provided in paragraph (i).

 

5.4 Manitex undertakes, until the date of the sale of the Manitex Shares by UC
(included) (i) to respect the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended; and (ii) to satisfy the
“current public information” requirement set forth in Rule 144(c)(1).

 

6. CONDITIONS PRECEDENT

 

6.1 The assignment shall become effective subject to the occurrence, not later
than 31 January 2015, of the following conditions precedent:

 

  6.1.1 the competent court will have confirmed the Debt Restructuring Agreement
pursuant to article 182-bis of the IBL (omologazione dell’accordo di
ristrutturazione dei debiti);

 

12



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  6.1.2 the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Debt Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent court;

 

  6.1.3 PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital B;

 

  6.1.4 the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
C;

 

  6.1.5 the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Annexes (C) and (D);

 

  6.1.6 PM will have approved the audited consolidated financial statements of
PM as at 31 December 2013 and the auditing company of PM will have released a
clean opinion thereon except for possible qualifications in respect of PM’s
going concern;

 

  6.1.7 the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

  6.1.8 the Shareholders Capital Increase (offered in preemption to the current
shareholders of PM) shall not have been subscribed in full within the deadline
set by the resolution of the PM’s Extraordinary Shareholders Meeting;

 

13



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  6.1.9 the directors of PM and O&S currently in office will have handed in
their resignations to take effect as of the date of execution of the Manitex
Capital Increase;

 

  6.1.10 the board of directors of PM and the board of directors of O&S will
have convened the respective ordinary shareholders meeting on the date scheduled
for the execution of the Manitex Capital increases for the purpose of electing
new directors and statutory auditors (if any) in lieu of those leaving the
office;

 

  6.1.11 no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  6.1.12 none of the following events, changes or circumstances shall have
occurred prior to the Effective Date:

a. a disruption in the financial, banking, lending, debt or capital markets or
in securities settlement or clearance services in the United States preventing
Manitex from subscribing and/or completing the Manitex Capital Increase;

b. suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

c. a Material Adverse Effect (Effetto Pregiudizievole Significativo) as defined
in the Debt Restructuring Agreement, unless cured by the Effective Date;

 

  6.1.13 Manitex and UC will have entered into an assignment agreement for the
transfer from UC to Manitex of debts for an amount of Euro 10,000,000.00 (ten
million/00), against the payment of Euro 1,500,000.00 (one million five hundred
thousand/00);

 

14



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  6.1.14 Manitex and BPER will have entered into (i) an assignment agreement,
corresponding to this Agreement, for the transfer from BPER to Manitex of debts
towards PM for an amount of Euro 8,750,000.00 (eight million seven hundred fifty
thousand/00) against the issuance of 430,000 Manitex shares to BPER; and (ii) an
assignment agreement for the transfer from BPER to Manitex of debts towards PM
for an amount of Euro 5,000,000.00 (five million/00), against the payment of
Euro 1,500,000.00 (one million five hundred thousand/00).

 

6.2 Manitex and UC may at any time jointly (and not severally) waive in whole or
in part and conditionally or unconditionally the conditions set out in article
6.1 by written notice to the other parties.

 

6.3 If any of the conditions precedent under article 6.1 has not occurred or
been waived on or prior to 31 January 2015, this Agreement shall be definitively
without effect.

 

6.4 Without prejudice to the provisions under Clause 5.3, Manitex will become
the owner of the UC Debts when, on the Effective Date, the issuance of the
Manitex Shares will be completed pursuant to Clause 4.

 

7. CONDITIONS SUBSEQUENT

 

7.1 This Agreement shall terminate automatically and with retroactive effects
pursuant to Article 1353 of the Italian Civil Code in the event that the Manitex
Capital Increase has not been fully underwritten and paid in by Manitex by and
no later than five days from the Effective Date.

 

8. PM ACCEPTANCE

 

8.1 Manitex, pursuant to Articles 1264 and 1265 of the Italian Civil Code, shall
notify the assignment with legal date of the UC Debts provided for in this
Agreement to PM or shall procure that PM accepts with legal date the assignment
of the UC Debts provided for in this Agreement.

 

15



--------------------------------------------------------------------------------

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

9. TAXES, COSTS AND EXPENSES

 

9.1 Manitex shall bear all the taxes, costs and expenses incurred in connection
with the entering into, execution, or amendment of this Agreement other then
advisory fees that shall be borne by each party.

 

10. GOVERNING LAW AND JURISDICTION

 

10.1 This agreement is governed by and shall be construed in accordance with the
laws of Italy, without prejudice to any mandatory provision under US law
applicable to the issuance of the Manitex Shares.

 

10.2 The Courts of Milan shall have exclusive jurisdiction in respect of any
dispute arising out of this agreement.

 

11. ATTACHMENTS

Annex (A)         draft declaration of the US Lawyer;

Annex (B)         draft declaration of Manitex’s secretary

Annex (C)         draft financial statements of PM

Annex (D)         draft financial statements of O&S

- - - o 0 o - - -

We execute this letter in sign of acceptance of the debt assignment agreement
against shares copied above.

Best regards

/s/ Andrew M. Rooke                                                             

Manitex International Inc.

Andrew Rooke

[President and COO]

 

 

16



--------------------------------------------------------------------------------

Messrs.

Manitex International Inc.

9725 Industrial Drive,

Bridgeview, Illinois, USA

Modena (Italy), 21 July 2014

Re: UC Debts Assignment from UC to Manitex and Share Issuance by Manitex to UC

Dear Sirs,

We refer to our previous conversations and we hereby propose you the following:

TRANSFER AGREEMENT OF UC DEBTS AGAINST MANITEX SHARES

BETWEEN

Unicredit S.p.A., with registered office in Rome, Via Alessandro Specchi 16,
registered with the Register of Enterprises of Rome, Taxpayer’s Code and VAT
No. 00348170101, duly represented by Giuseppe Izzo duly empowered (“UC”);

AND

Manitex International Inc., a company established under the laws of Illinois
(USA), with registered office in 9725 Industrial Drive, Bridgeview, Illinois
(USA), duly represented by Andrew Rooke, president and chief operating officer
authorized by the board of directors with resolution on 10 July 2014
(“Manitex”);

WHEREAS

 

(A) Pursuant to a loan agreement entered into on 30 January 2009 between, inter
alios, UC and PM Group S.p.A. (“PM”), UC has granted and advanced to PM a loan
for a maximum amount of Euro 76.500.000,00, secured by a mortgage and three
pledges over shares of PM, Pilosio S.p.A. and Oil & Steel S.p.A. (as
subsequently amended, even by the Debt Restructuring Agreement (as defined
below)) (the “Loan Agreement”).

 

1



--------------------------------------------------------------------------------

(B) On 10 June 2014 the board of directors of PM resolved to call in the
extraordinary shareholders meeting of PM on 30 June 2014 in first call and
30 July 2014 in second call (hereinafter the “PM’s Extraordinary Shareholders’
Meeting”) to resolve on the following actions (hereinafter collectively the
“Capital Increases”):

 

  (i) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to Euro 26,572,684.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses,—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by the current shareholders and
paid-in in cash and/or by way of set-off of due claims of the shareholders
against PM (hereinafter the “Shareholders Capital Increase”); or, alternatively

 

  (ii) a capital increase in PM for Euro 10,000,000.00 (ten million/00), with a
share premium equal to Euro 7,927,316.00 (seven million nine hundred twenty
seven thousand three hundred sixteen/00) and a non-repayable contribution equal
to 26,572,648.00 (twenty six million five hundred seventy two thousand six
hundred eighty four/00) to cover losses—conditional upon full subscription
thereof (inscindibile)—to be subscribed for by Manitex and paid–in in cash
and/or by way of set-off of due claims of Manitex against PM (hereinafter the
“Manitex Capital Increase”).

 

(C) On 10 June 2014 the board of directors of O&S (as defined below) resolved to
call in the extraordinary shareholders meeting of O&S (as defined below)
(hereinafter the “O&S Extraordinary Shareholders’ Meeting”) to resolve on a
capital increase, divided into two tranches, one for Euro 1,000,000.00 (one
million/00) with share premium of 2,500,996.00 (Two million five hundred
thousand nine hundred ninety six/00) – conditional upon full subscription
thereof (inscindibile) - and the second one, that can be subscribed also
partially, for Euro 600,000.00 (six hundred thousand/00) in any case with a
non-repayable contribution equal to 6,197,686.00 (Six million one hundred ninety
seven thousand six hundred eighty six/00) to cover losses, to be paid-in in cash
or by way of set-off of due claims of PM against O&S (hereinafter the “O&S
Capital Increase”).

 

2



--------------------------------------------------------------------------------

(D) On the date hereof, PM entered into with its banks a debt restructuring
agreement (Accordo di Ristrutturazione) pursuant to Article 182-bis of the
Italian Bankruptcy Law (as defined below) (the “Debt Restructuring Agreement”).
The Debt Restructuring Agreement provides, inter alia, that UC will assign
without recourse to Manitex overdue debts under the Loan Agreement equal to Euro
8,750,000.00 (eight million seven hundred fifty thousand/00) arising from the
Loan Agreement (the “UC Debts”) against the issuance by Manitex to UC of the
Manitex Shares (as defined below).

 

(E) On the date hereof, Manitex entered into an investment agreement with the
majority shareholder of PM (the “Investment Agreement”) in respect of the
subscription by Manitex for the Manitex Capital Increase.

 

(F) On the date hereof, PM entered into with Polo Holdings S.à r.l. (“Polo
Holdings”, a company 100% held by Columna Holdings Limited) a share purchase
agreement (the “Pilosio Transfer Agreement”) in connection with the transfer of
100% of the equity interest in Pilosio (as defined below) and Polo Holdings paid
Euro 1,000,000.00 (one million) into an escrow account.

 

(G) UC and Manitex intend hereby: (i) for UC to assign the UC Debts to Manitex;
and (ii) for Manitex to issue the Manitex Shares (as defined below) to UC, in
each case, on the terms and conditions set out in this Agreement.

Now, therefore, it’s agreed as follows:

 

1. DEFINITIONS and CONSTRUCTION

Recitals: The recitals of this Agreement are an integral and essential part
thereof, with the value and force of covenants between the Parties.

Headings: The headings of the clauses and sub-clauses of this Agreement are for
ease of reference only and shall not affect the interpretation of this
Agreement.

 

3



--------------------------------------------------------------------------------

Recitals and Clauses: Any reference in this Agreement to a “Recital” or a
“Clause” shall be a reference to a recital or a clause of this Agreement, unless
the contrary is indicated.

Laws, Regulations, Contracts and Documents: Any reference in this Agreement to a
law, a regulation, a contract or a document shall be a reference to such law,
regulation, contract or document as amended from time to time (and including
after the date of this Agreement), unless the contrary is expressly indicated or
anyway required by the context.

Definitions: In this Agreement, the following capitalised terms shall have the
following meanings:

“Affiliate” means—with respect to any person an individual - corporation,
partnership, firm, association, unincorporated organization or other entity
directly or indirectly controlling, controlled by or under common control with
such person.

“Agreement” means this debt assignment and share transfer agreement.

“Capital Increases” has the meaning ascribed thereto in Recital B.

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Debt Restructuring Agreement” has the meaning ascribed thereto in Recital D.

“Effective Date” means the date on which all the conditions precedent set forth
in Clause 6 have occurred or have been waived pursuant to Clause 6.2.

“Encumbrance” means any lien, pledge, charge, encumbrance or other security
interest (or an agreement or commitment to create any of them), legal proceeding
(such as seizure), easement, license, claim, other rights in-rem, including
option rights, pre-emption rights, rights of first refusal or veto rights,
restriction on title, rights under forward or preliminary sales, transfer or
exercise of any other attribute of ownership or other restriction or limitation
of any kind whatsoever.

 

4



--------------------------------------------------------------------------------

“Investment Agreement” has the meaning ascribed thereto in Recital E.

“Italian Bankruptcy Law” or “IBR” means the Italian bankruptcy law set out by
Regio Decreto 16 marzo 1942, n. 267 as subsequently amended.

“Manitex Capital Increase” has the meaning ascribed thereto in Recital B.

“Manitex Shares” means (i) n. 430,000 ordinary shares of common stock of
Manitex, representing, at the date hereof, about 3% of Manitex outstanding share
capital or (ii) in the event that a Reorganization occurs between the Signing
Date and the Effective Date, the shares of Manitex (or any successor thereof)
that are, equivalent to the stock exchange value of the Manitex Shares on the
Signing Date.

“O&S” means Oil&Steel s.p.a. with registered office at 22 Via Verdi, San Ceario
sul Panaro (MO), a company 100% owned by PM.

“O&S Capital Increase” has the meaning ascribed thereto in Recital C.

“O&S Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital C.

“Pilosio” means Pilosio S.p.A. with registered office at Via Fermi 45,
Tavagnacco (UD).

“Pilosio Transfer Agreement” has the meaning ascribed thereto in Recital F.

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed thereto in
Recital B.

“Reorganization” means any non-ordinary course change, modification, replacement
or transformation (including, without limitation, by effect of a merger, a
de-merger, a transformation, a spin-off, a capital decrease (voluntary or
compulsory), winding up or a capital increase of Manitex, a cancellation,
splitting, regrouping, or replacement of the Manitex Shares with new shares or
quotas) of (i) the Manitex Shares; (ii) of rights relating to the Manitex
Shares; and/or (iii) of Manitex. The changes, modifications, replacements or
transformations under points (i), (ii) and (iii) above may be cumulative and/or
repetitive and/or associated.

 

5



--------------------------------------------------------------------------------

“Shareholders Capital Increase” has the meaning ascribed thereto in Recital B.

“Signing Date” means the date on which this Agreement has been subscribed by all
the Parties.

“UC Debts” has the meaning ascribed thereto in Recital D.

 

2. ASSIGNMENT

 

2.1 Subject to the conditions precedent set out in Clause 6 below and to the
completion of the issuance and delivery of the Manitex Shares by Manitex to UC
pursuant to Clause 4, UC hereby assigns to Manitex, which purchases, with effect
as of the Effective Date, the UC Debts.

 

2.2 Manitex undertakes to communicate to PM, Polo Holdings S.à.r.l. and to the
Agent (as defined in the Debt Restructuring Agreement) that the assignment of
the UC Debts has been perfected within the day following to the day on which
such assignment has been actually perfected.

 

2.3 The UC Debts are assigned as unsecured monetary claims and, for the sake of
clarity, all the relevant guaranties (mortgage and pledges) shall not be
transferred to Manitex.

 

2.4 The transfer of the UC Debts is made pro soluto (without recourse), it being
understood that UC does not give any representation and warranty on the solvency
or the performance by PM or of its guarantors for any title of its payment
obligations.

 

2.5 Manitex shall have the right to designate a person to become a party to this
Agreement provided that such designation is made in compliance with the
following provisions:

(a) such designation will be made in writing and sent together with the written
acceptance of the person so designated by the Effective Date;

 

6



--------------------------------------------------------------------------------

(b) such person will be an Affiliate of Manitex incorporated in Europe or the
United Kingdom;

(c) Manitex will be jointly liable with the designated person without any
condition of prior enforcement against the designated person (senza beneficio
dell’escussione del terzo) for the correct execution of the transactions
contemplated in this Agreement and such joint liability will be confirmed in the
notice under paragraph (a) above.

 

3. REPRESENTATIONS AND WARRANTIES OF UC

 

3.1 UC hereby makes the following representations and warranties to Manitex,
each of which shall be true and correct also on the Effective Date:

 

  3.1.1 UC is a bank duly incorporated, validly existing and in good standing
under the laws of Italy;

 

  3.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of UC to authorize UC to enter into and to carry out this Agreement have
been duly and properly taken, and this Agreement has been duly executed and
delivered by UC and constitutes the valid and binding obligation of UC
enforceable against UC in accordance with its terms;

 

  3.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of UC under Italian law in
connection with the execution and performance of this Agreement;

 

  3.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of UC or the Loan Agreement;

 

7



--------------------------------------------------------------------------------

  3.1.5 UC is the exclusive owner of the UC Debts that are clear and free from
any Encumbrance and UC has the full right, power and authority to sell, assign,
transfer and deliver the UC Debts in accordance with the terms of this
Agreement, also due to the consent, given by the Company and by BPER pursuant to
the Debt Restructuring Agreement, to the assignment hereof;

 

  3.1.6 on the Effective Date, the UC Debts will be freely transferable under
the Loan Agreement, also due to the consent, given by the Company and by BPER
pursuant to the Debt Restructuring Agreement and to the assignment hereof;

 

  3.1.7 the UC Debts are valid and existing pursuant to article 1266 of the
Civil Code and, pursuant to Paragraph 5.1.2 of the Debt Restructuring Agreement
will be due and payable on the Effective Date, including without limitation the
UC Debts which are not yet due and payable on the date hereof;

 

  3.1.8 the principal amount of the UC Debts on the date hereof is and will be
on the Effective Date equal to Euro 8,750,000.00 (eight million seven hundred
fifty thousand/00);

 

  3.1.9 the Loan Agreement is valid and enforceable and neither the UC Debts nor
the Loan Agreement are subject to any objection, action or claim of whatever
nature by PM and/or any dispute, legal proceedings, arbitration or legal action
pending, imminent or threatened by PM or any third party;

 

  3.1.10 UC has correctly, completely and diligently kept and shall correctly,
completely and diligently keep until the Effective Date the books, records, data
and documents regarding the UC Debts in compliance with all requirements of
applicable Italian laws and regulations;

 

  3.1.11 the transactions described in this Agreement, including UC’s payment
for, and UC’s continued beneficial ownership of, the Manitex Shares will not
violate any applicable Italian laws;

 

  3.1.12 UC has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from Manitex or any of its
Affiliates;

 

8



--------------------------------------------------------------------------------

  3.1.13 UC acknowledges that its participation in the transactions contemplated
by this Agreement, including the issuance of the Manitex Shares by Manitex to UC
in accordance with the terms hereof, may involve tax consequences and that
Manitex has not provided to UC any tax advice or information related thereto. UC
acknowledges that it must retain its own professional advisors to evaluate the
tax and other consequences of an investment in the Manitex Shares.

 

3.2 UC shall indemnify and hold Manitex harmless in respect of all losses or
damages incurred or suffered by Manitex as a result of any representations and
warranties not being true and correct and/or the breach by UC of any covenants
and/or obligations contained in this Agreement.

 

4. MANITEX SHARES ISSUANCE

 

4.1 Subject to the terms and conditions hereof, on the Effective Date, Manitex
shall (i) issue Manitex Shares to UC and shall duly and validly deliver to UC
the relevant share certificates in a manner legally sufficient to transfer to UC
full title to the Manitex Shares, free and clear of any Encumbrances; and
(ii) execute and deliver, or cause to be executed and delivered, such transfer
or other instruments or documents as may be necessary, under applicable law, to
transfer to UC full title to the Manitex Shares, free and clear of any
Encumbrances and to otherwise properly effect the purposes of this Agreement;
(iii) deliver a declaration from a US lawyer with a translation in Italian
attached thereto in the form as per Annex (A); (iv) deliver the declaration of
the secretary of Manitex confirming the occurrence of the correct issuance and
registration of the Manitex Shares to UC in the form as per Annex (B).

 

5. REPRESENTATIONS AND WARRANTIES AND OTHER UNDERTAKINGS REGARDING THE MANITEX
SHARES

 

5.1 Manitex hereby makes the following representations and warranties to UC,
each of which shall be true and correct also on the Effective Date:

 

9



--------------------------------------------------------------------------------

  5.1.1 Manitex is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

  5.1.2 all corporate acts and other proceedings required to be taken by or on
behalf of Manitex to authorize Manitex to enter into and to carry out this
Agreement have been duly and properly taken, and this Agreement has been duly
executed and delivered by Manitex and constitutes the valid and binding
obligation of Manitex enforceable against Manitex in accordance with its terms;

 

  5.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of Manitex in connection
with the execution and performance of this Agreement;

 

  5.1.4 the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in the breach
of, or constitute a default under, the articles of incorporation or the by-laws
of Manitex;

 

  5.1.5 Manitex has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from UC or any of its
Affiliates;

 

  5.1.6 the Manitex Shares to be issued pursuant to the terms of this Agreement,
when issued transferred and delivered in accordance with the terms of this
Agreement for the consideration set forth herein, will be duly and validly
issued, fully paid and non-assessable, and shall be issued free and clear of any
Encumbrances;

 

  5.1.7 as of the Signing Date, there are 13,822,169 outstanding Manitex Shares
and Manitex is not aware, to be best of its knowledge, of any other issuance of
its shares and\or of any Reorganization to occur prior to the Effective Date;

 

10



--------------------------------------------------------------------------------

  5.1.8 Manitex represents, and UC acknowledges, that the issuance of the
Manitex Shares pursuant to the terms of this Agreement has not been reviewed by
the United States Securities and Exchange Commission (the “SEC”) because it is
intended to be a non-public offering, exempted from the registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”);

 

  5.1.9 Manitex represents, and UC acknowledges, that any physical certificates
representing the Manitex Shares, until such time as such Manitex Shares have
been registered under the 1933 Act, shall bear a customary restrictive legend
for privately issued, unregistered shares of Manitex common stock which states
that the shares may not be sold unless they have been registered with the SEC or
an exemption from such registration is available;

 

  5.1.10 Manitex further represents that after UC has held the Manitex Shares
for a period of six months, UC ought to be able to sell the Manitex Shares
without restriction pursuant to Rule 144 under the 1933 Act, which provides that
a holder of restricted securities issued by a SEC reporting company may sell
such restricted securities without restriction after holding them for six
months, provided that the holder is not an affiliate of the SEC reporting
company and the SEC reporting company is current in its SEC filing requirements;

 

  5.1.11 Manitex acknowledges that its participation in the transactions
contemplated by this Agreement, including the issuance of the Manitex Shares by
Manitex to UC in accordance with the terms hereof, may involve tax consequences
and that UC has not provided to Manitex any tax advice or information related
thereto. Manitex acknowledges that it must retain its own professional advisors
to evaluate the tax and other consequences of the issuance of the Manitex
Shares;

 

  5.1.12 Manitex has respected the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, and has satisfied the
“current public information” requirement set forth in Rule 144(c)(1).

 

11



--------------------------------------------------------------------------------

5.2 Manitex shall indemnify and hold UC harmless in respect of all losses or
damages incurred or suffered by UC as a result of any representations and
warranties not being true and correct and/or the breach by Manitex of any
covenants and/or obligations contained in this Agreement.

 

5.3 Manitex (i) shall use the UC Debts to pay-in by way of set-off, for an equal
amount, the Manitex Capital Increase; and (ii) shall not claim for the payment
of the UC Debts and/or accept payments and/or enforce them any way other than as
provided in paragraph (i).

 

5.4 Manitex undertakes, until the date of the sale of the Manitex Shares by UC
(included) (i) to respect the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended; and (ii) to satisfy the
“current public information” requirement set forth in Rule 144(c)(1).

 

6. CONDITIONS PRECEDENT

 

6.1 The assignment shall become effective subject to the occurrence, not later
than 31 January 2015, of the following conditions precedent:

 

  6.1.1 the competent court will have confirmed the Debt Restructuring Agreement
pursuant to article 182-bis of the IBL (omologazione dell’accordo di
ristrutturazione dei debiti);

 

  6.1.2 the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Debt Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent court;

 

  6.1.3 PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital B;

 

12



--------------------------------------------------------------------------------

  6.1.4 the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
C;

 

  6.1.5 the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Annexes (C) and (D);

 

  6.1.6 PM will have approved the audited consolidated financial statements of
PM as at 31 December 2013 and the auditing company of PM will have released a
clean opinion thereon except for possible qualifications in respect of PM’s
going concern;

 

  6.1.7 the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

  6.1.8 the Shareholders Capital Increase (offered in preemption to the current
shareholders of PM) shall not have been subscribed in full within the deadline
set by the resolution of the PM’s Extraordinary Shareholders Meeting;

 

  6.1.9 the directors of PM and O&S currently in office will have handed in
their resignations to take effect as of the date of execution of the Manitex
Capital Increase;

 

  6.1.10 the board of directors of PM and the board of directors of O&S will
have convened the respective ordinary shareholders meeting on the date scheduled
for the execution of the Manitex Capital increases for the purpose of electing
new directors and statutory auditors (if any) in lieu of those leaving the
office;

 

13



--------------------------------------------------------------------------------

  6.1.11 no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  6.1.12 none of the following events, changes or circumstances shall have
occurred prior to the Effective Date:

a. a disruption in the financial, banking, lending, debt or capital markets or
in securities settlement or clearance services in the United States preventing
Manitex from subscribing and/or completing the Manitex Capital Increase;

b. suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

c. a Material Adverse Effect (Effetto Pregiudizievole Significativo) as defined
in the Debt Restructuring Agreement, unless cured by the Effective Date;

 

  6.1.13 Manitex and UC will have entered into an assignment agreement for the
transfer from UC to Manitex of debts for an amount of Euro 10,000,000.00 (ten
million/00), against the payment of Euro 1,500,000.00 (one million five hundred
thousand/00);

 

  6.1.14 Manitex and BPER will have entered into (i) an assignment agreement,
corresponding to this Agreement, for the transfer from BPER to Manitex of debts
towards PM for an amount of Euro 8,750,000.00 (eight million seven hundred fifty
thousand/00) against the issuance of 430,000 Manitex shares to BPER; and (ii) an
assignment agreement for the transfer from BPER to Manitex of debts towards PM
for an amount of Euro 5,000,000.00 (five million/00), against the payment of
Euro 1,500,000.00 (one million five hundred thousand/00).

 

6.2 Manitex and UC may at any time jointly (and not severally) waive in whole or
in part and conditionally or unconditionally the conditions set out in article
6.1 by written notice to the other parties.

 

14



--------------------------------------------------------------------------------

6.3 If any of the conditions precedent under article 6.1 has not occurred or
been waived on or prior to 31 January 2015, this Agreement shall be definitively
without effect.

 

6.4 Without prejudice to the provisions under Clause 5.3, Manitex will become
the owner of the UC Debts when, on the Effective Date, the issuance of the
Manitex Shares will be completed pursuant to Clause 4.

 

7. CONDITIONS SUBSEQUENT

 

7.1 This Agreement shall terminate automatically and with retroactive effects
pursuant to Article 1353 of the Italian Civil Code in the event that the Manitex
Capital Increase has not been fully underwritten and paid in by Manitex by and
no later than five days from the Effective Date.

 

8. PM ACCEPTANCE

 

8.1 Manitex, pursuant to Articles 1264 and 1265 of the Italian Civil Code, shall
notify the assignment with legal date of the UC Debts provided for in this
Agreement to PM or shall procure that PM accepts with legal date the assignment
of the UC Debts provided for in this Agreement.

 

9. TAXES, COSTS AND EXPENSES

 

9.1 Manitex shall bear all the taxes, costs and expenses incurred in connection
with the entering into, execution, or amendment of this Agreement other then
advisory fees that shall be borne by each party.

 

10. GOVERNING LAW AND JURISDICTION

 

10.1 This agreement is governed by and shall be construed in accordance with the
laws of Italy, without prejudice to any mandatory provision under US law
applicable to the issuance of the Manitex Shares.

 

10.2 The Courts of Milan shall have exclusive jurisdiction in respect of any
dispute arising out of this agreement.

 

15



--------------------------------------------------------------------------------

11. ATTACHMENTS

 

Annex (A)         draft declaration of the US Lawyer;

Annex (B)         draft declaration of Manitex’s secretary

Annex (C)         draft financial statements of PM

Annex (D)         draft financial statements of O&S

# # #

If you agree with this proposal, please return to us this letter duly signed by
way of acceptance thereof.

 

Kind regards,

/s/ Giuseppe Izzo

Unicredit S.p.A.

 

16